Exhibit 10.15

SAVIENT PHARMACEUTICALS, INC.








EMPLOYMENT AGREEMENT
FOR
ROBERT LAMM

SENIOR VICE PRESIDENT – QUALITY & REGULATORY AFFAIRS

 

--------------------------------------------------------------------------------



Back to Contents

Contents

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

      Article 1. Term of Employment 1       Article 2. Definitions 1      
Article 3. Position and Responsibilities 5       Article 4. Standard of Care 5  
    Article 5. Compensation 6       Article 6. Expenses 8       Article 7.
Employment Terminations 8       Article 8. Change in Control 15       Article 9.
Assignment 18       Article 10. Legal Fees and Notice 19       Article 11.
Confidentiality and Noncompetition 19       Article 12. Outplacement Assistance
20       Article 13. Miscellaneous 20       Article 14. Governing Law 21

 

--------------------------------------------------------------------------------



Back to Contents

Employment Agreement

This Agreement is made, entered into, and is effective as of the Effective Date,
by and between the Company and the Executive.

Article 1.      Term of Employment

1.1 The Company hereby agrees to employ the Executive and the Executive hereby
agrees to serve the Company in accordance with the terms and conditions set
forth herein, for a period of three (3) years, commencing as of the Effective
Date.


1.2 Commencing on the third (3rd) anniversary of the Effective Date, and each
anniversary thereafter, the term of this Agreement shall automatically be
extended for one (1) additional year, unless at least ninety (90) days prior to
such anniversary, the Company or the Executive shall have given notice in
accordance with Section 10.2 hereof that it or he does not wish to extend the
term of the Agreement.

Article 2.      Definitions

2.1 “Agreement” means this Employment Agreement.


2.2 “Annual Bonus” means the annual bonus to be paid to the Executive in
accordance with the Company’s annual bonus program as described in Section 5.3
herein.


2.3 “Base Salary” means the salary of record paid to the Executive as annual
salary, pursuant to Section 5.2, excluding amounts received under incentive or
other bonus plans, whether or not deferred.


2.4 “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 of the General Rules and Regulations under the Securities Exchange Act.


2.5 “Beneficiary” means the persons or entities designated or deemed designated
by the Executive pursuant to Section 13.6 herein.


2.6 “Board” or “Board of Directors” means the Board of Directors of the Company.


2.7 “Cause” means:


  (a) Executive materially breached any of the terms of this Agreement and
failed to correct such breach within fifteen (15) days after written notice
thereof from the Company;

 

1

--------------------------------------------------------------------------------



Back to Contents


  (b) Executive has been convicted of a criminal offense involving a felony
giving rise to a sentence of imprisonment;


  (c) Executive has breached a fiduciary trust for the purpose of gaining a
personal profit, including, without limitation, embezzlement; or


  (d) Despite adequate warnings, Executive intentionally and willfully failed to
perform reasonably assigned duties within the normal and customary scope of the
Position.


2.8 “Change in Control” or “CIC” of the Company shall be deemed to have occurred
as of the first day that any one or more of the following conditions is
satisfied:


  (a) Any consolidation or merger in which the Company is not the continuing or
surviving entity or pursuant to which shares of the Common Stock would be
converted into cash, securities, or other property, other than (i) a merger of
the Company in which the holders of the Common Stock immediately prior to the
merger have the same proportionate ownership of common stock of the surviving
corporation immediately after the merger, or (ii) a consolidation or merger
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (by being converted into
voting securities of the continuing or surviving entity) more than 50% of the
combined voting power of the voting securities of the continuing or surviving
entity immediately after such consolidation or merger and which would result in
the members of the Board immediately prior to such consolidation or merger
(including for this purpose any individuals whose election or nomination for
election was approved by a vote of at least two-thirds of such members)
constituting a majority of the Board (or equivalent governing body) of the
continuing or surviving entity immediately after such consolidation or merger;


  (b) Any sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all or substantially all the Company’s
assets;


  (c) The Company’s stockholders approve any plan or proposal for the
liquidation or dissolution of the Company;


(d) Any Person shall become the Beneficial Owner of forty (40) percent or more
of the Common Stock other than pursuant to a plan or arrangement entered into by
such Person and the Company; or

 

2

--------------------------------------------------------------------------------



Back to Contents

 

  (e) During any period of two consecutive years, individuals who at the
beginning of such period constitute the entire Board of Directors shall cease
for any reason to constitute a majority of the Board unless the election or
nomination for election by the Company’s stockholders of each new director was
approved by a vote of at lest two-thirds of the directors then still in office
who were directors at the beginning of the period.


2.9 “CIC Severance Benefits” means the payment of severance compensation
associated with a Qualifying Termination occurring subsequent to a Change in
Control, as described in Section 8.3.


2.10 “Code” means the United States Internal Revenue Code of 1986, as amended.


2.11 “Common Stock” means the common stock of the Company, $.01 par value.


2.12 “Compensation Committee” means the Compensation and Stock Option Committee
of the Board, or any other committee appointed by the Board to perform the
functions of such committee.


2.13 “Company” means Savient Pharmaceuticals, Inc., a Delaware corporation, or
any Successor Company thereto as provided in Section 9.1 herein.


2.14 “Director” means any individual who is a member of the Board of Directors
of the Company.


2.15 “Disability” or “Disabled” means for all purposes of this Agreement, the
meaning ascribed to such term in the Company’s long-term disability plan, or in
any successor to such plan.


2.16 “Effective Date” means February 15, 2006.


2.17 “Effective Date of Termination” means the date on which a termination of
the Executive’s employment occurs.


2.18 “Employment Date” means June 10, 2002, that being the date on which
Executive was originally employed by the Company as Vice President, Worldwide
Quality Assurance, prior to his promotion effective as of February 15, 2006.


2.19 “Executive” means Robert Lamm who, as of the Effective Date, resides at 14
Holdman Place, Englishtown, New Jersey 07726.


2.20 “Good Reason” shall mean, without the Executive’s express written consent,
the occurrence of any one or more of the following:

 

3

--------------------------------------------------------------------------------



Back to Content


  (a) Reducing the Executive’s Base Salary;


  (b) Failing to maintain Executive’s amount of benefits under or relative level
of participation in the Company’s employee benefit or retirement plans,
policies, practices, or arrangements in which the Executive participates as of
the Effective Date of this Agreement, including any perquisite program;
provided, however, that any such change that applies consistently to all
executive officers of the Company or is required by applicable law shall not be
deemed to constitute Good Reason;


  (c) Failing to require any Successor Company to assume and agree to perform
the Company’s obligations hereunder;


  (d) The occurrence of any one or more of the following events on or after the
announcement of the transaction which leads to the CIC and up to twenty-four
(24) calendar months following the effective date of a CIC:


    (1) Requiring Executive to be based at a location that requires the
Executive to travel at least an additional thirty-five (35) miles per day;


    (2) Requiring Executive to report to a position which is at a lower level
than the highest level to which Executive reported within the six (6) months
prior to the CIC;


    (3) Demoting Executive to a level lower than Executive’s level in the
Company as of the Effective Date; or


    (4) A material diminution of the scope or authority of Executive’s position,
duties or responsibilities as in effect immediately prior to the effective date
of a CIC.


2.21 “Notice of Termination” means a written noticewhich shall indicate the
specific termination provision in this Agreement relied upon, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provisions so
indicated, and, where applicable, shall specifically include notice pursuant to
Section 1.2 that Company has elected not to renew this Agreement.


2.22 “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Securities Exchange Act and used in Sections 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d) thereof.


2.23 “Position” shall have the meeting ascribed to it in Section3.1.

 

4

--------------------------------------------------------------------------------



Back to Contents


2.24 “Qualifying Termination” means any of the events described in Section 8.2
herein, the occurrence of which triggers the payment of CIC Severance Benefits
hereunder.


2.25 “Securities Exchange Act” means the United States Securities Exchange Act
of 1934, as amended.


2.26 “Service Multiple” shall be equal to the quotient resulting from a formula
the numerator of which is the lesser of (a) full number of completed months that
have elapsed since the Effective Date of this Agreement (but not less than 6
months) and (b) eighteen (18); and the denominator of which is twelve (12);


2.27 “Severance Benefits” means the payment of severance compensation as
provided in Sections 7.4 and 7.6 herein, and not payable due to a Change in
Control of the Company.


2.28 “Successor Company” shall have the meaning ascribed to it in Section 9.1.


2.29 “Term” shall mean that period of time commencing on the Effective Date and
ending on the Effective Date of Termination.

Article 3.      Position and Responsibilities

3.1 During the term of this Agreement, the Executive agrees to serve as Senior
Vice President – Quality & Regulatory Affairs of the Company or in such other
position which Executive shall agree to accept or to which Executive shall be
promoted during the Term and Executive shall report directly to the President
and Chief Executive Officer or such other position which is at a higher position
or level in the Company than Executive and as shall be determined by the
President and Chief Executive Officer in his sole discretion, and shall maintain
the level of duties and responsibilities as in effect as of the Effective Date,
or such higher level of duties and responsibilities as Executive may be assigned
during the Term (the “Position”).

Article 4.      Standard of Care

4.1 During the term of this Agreement, the Executive agrees to devote
substantially his full time, attention, and energies to the Company’s business
and shall not be engaged in any other business activity, whether or not such
business activity is pursued for gain, profit, or other pecuniary advantage
unless such business activity is approved by the Compensation Committee (or, in
the event the Compensation Committee ceases to exist, the Board). However,
subject to Article 11 herein and approval by the Compensation Committee (or the
Board, as the case may be), the Executive may serve as a director of other
companies so long as such service is not injurious to the Company.

5

--------------------------------------------------------------------------------



Back to Contents

Article 5.     Compensation

5.1 As remuneration for all services to be rendered by the Executive during the
term of this Agreement, and as consideration for complying with the covenants
herein, the Company shall pay and provide to the Executive those items set forth
in Sections 5.2 through 5.8.


5.2 Base Salary.  The Company shall pay the Executive a Base Salary in an amount
which shall be established from time to time by the Board of Directors of the
Company or the Board’s designee; provided, however, that such Base Salary shall
not be less than TWO HUNDRED FIFTY THOUSAND DOLLARS (US$250,000) per year.


  (a) This Base Salary shall be paid to the Executive in equal installments
throughout the year, consistent with the normal payroll practices of the
Company.


  (b) The Base Salary shall be reviewed at least annually following the
Effective Date of this Agreement, while this Agreement is in force, to ascertain
whether, in the judgment of the Board or the Board’s designee, such Base Salary
should be increased based primarily on the performance of the Executive during
the year. If so increased, the Base Salary as stated above shall, likewise, be
increased for all purposes of this Agreement and shall not, in any event, be
decreased in any year.


5.3 Annual Bonus.  In addition to his Base Salary, the Executive shall be
entitled to participate in the Company’s annual short-term incentive program, as
such program may exist from time to time, at a level commensurate with the
Position. The percentage of Base Salary targeted as annual short-term incentive
compensation shall be established for the Position by the Company’s Compensation
Committee in its sole discretion (the “targeted Annual Bonus award”). Executive
acknowledges that the amount of annual short-term incentive, if any, to be
awarded shall be at the sole discretion of the Company’s Compensation Committee,
may be less or more than the targeted Annual bonus award, and will be based on a
number of factors set in advance by the Compensation Committee for each calendar
year, including the Company’s performance and the Executive’s individual
performance. Nothing in this Section 5.3 shall be construed as obligating the
Company or the Board to refrain from changing, and/or amending the short-term
incentive program, so long as such changes are equally applicable to all
executive employees in the Company.

 

6

--------------------------------------------------------------------------------



Back to Contents


5.4 Long-Term Incentives.  The Executive shall be eligible to participate in the
Company’s long-term incentive plan, as such shall be amended or superseded from
time to time provided, however, that nothing in this Section 5.4 shall be
construed as obligating the Company or the Board to refrain from changing,
and/or amending the long-term incentive plan, so long as such changes are
equally applicable to all executive employees in the Company.


5.5 Retirement Benefits.  The Company shall provide to the Executive
participation in any Company qualified defined benefit and defined contribution
retirement plans as may be established during the term of this Agreement;
provided, however, that nothing in this Section 5.5 shall be construed as
obligating the Company to refrain from changing, and/or amending the
nonqualified retirement programs, so long as such changes are equally applicable
to all executive employees in the Company.


5.6 Employee Benefits.  During the Term, and as otherwise provided within the
provisions of each of the respective plans, the Company shall provide to the
Executive all benefits to which other executives and employees of the Company
are entitled to receive, as commensurate with the Position, subject to the
eligibility requirements and other provisions of such arrangements as applicable
to executives of the Company generally.


  (a) Such benefits shall include, but shall not be limited to, group term life
insurance, health, dental and life insurance, and short-term and long-term
disability.


  (b) The Executive shall likewise participate in any additional benefit as may
be established during the term of this Agreement, by standard written policy of
the Company.


5.7 Vacation.  The Executive shall be entitled to such paid vacation as is
customary for the Position in corporate institutions of similar size and
character, but in any event not less than twenty (20) paid vacation days during
each calendar year; provided, however, that without prior written approval,
Executive may carry forward into the next year no more than ten (10) unused
vacation days from the current year.


5.8 Right to Change Plans.  The Company shall not be obligated to institute,
maintain, or refrain from changing, amending, or discontinuing any benefit plan,
program, or perquisite, so long as such changes are equally applicable to all
executive employees in the Company.

7

--------------------------------------------------------------------------------



Back to Contents

Article 6.     Expenses

6.1 Upon presentation of appropriate documentation, the Company shall pay, or
reimburse the Executive for all ordinary and necessary expenses, in a reasonable
amount, which the Executive incurs in performing his duties under this Agreement
including, but not limited to, travel, entertainment, professional licensing
fees, dues and subscriptions, and all dues, fees, and expenses associated with
membership in various professional, business, and civic associations and
societies.

Article 7.     Employment Terminations

7.1 Termination Due to Death.  In the event the Executive’s employment is
terminated while this Agreement is in force by reason of death, the Company’s
obligations under this Agreement shall immediately expire. Notwithstanding the
foregoing, the Company shall be obligated to pay to the Executive the following:


  (a) Base Salary through the Effective Date of Termination;


  (b) An amount equal to the Executive’s unpaid targeted Annual Bonus award,
established for the fiscal year in which such termination is effective,
multiplied by a fraction, the numerator of which is the number of completed days
in the then-existing fiscal year through the Effective Date of Termination, and
the denominator of which is three hundred sixty-five (365);


  (c) All outstanding long-term incentive awards shall be subject to the
treatment provided under the applicable long-term incentive plan of the Company;


  (d) Accrued but unused vacation pay through the Effective Date of Termination;
and


  (e) All other rights and benefits the Executive is vested in, pursuant to
other plans and programs of the Company.


  (f) The benefits described in Sections 7.1(a) and (d) shall be paid in cash to
the Executive in a single lump sum as soon as practicable following the
Effective Date of Termination, but in no event beyond thirty (30) days from such
date. All other payments due to the Executive upon termination of employment,
including those in Sections 7.1(b) and (c), shall be paid in accordance with the
terms of such applicable plans or programs.


  (g) With the exception of the covenants contained in Articles 9 and 14 and
Sections 7.1(f), 13.3, 13.5, and 13.7 herein (which shall survive such
termination), the Company and the Executive thereafter shall have no further
obligations under this Agreement.

 

8

--------------------------------------------------------------------------------



Back to Content

 

7.2 Termination Due to Disability. In the event that the Executive becomes
Disabled during the term of this Agreement and is, therefore, unable to perform
his duties herein for more than one hundred eighty (180) total calendar days
during any period of twelve (12) consecutive months, or in the event of the
Board’s reasonable expectation that the Executive’s Disability will exist for
more than a period of one hundred eighty (180) calendar days, the Company shall
have the right to terminate the Executive’s active employment as provided in
this Agreement.


  (a) The Board shall deliver written notice to the Executive of the Company’s
intent to terminate for Disability at least thirty (30) calendar days prior to
the Effective Date of Termination.


  (b) Such Disability to be determined by the Board of Directors of the Company
upon receipt of and in reliance on competent medical advice from one (1) or more
individuals, selected by the Board, who are qualified to give such professional
medical advice.


  (c) A termination for Disability shall become effective upon the end of the
thirty (30) day notice period unless prior to the expiration of such thirty (30)
day notice period Executive returns to work with medical documentation of his
fitness to resume his duties determined to be acceptable by the Board of
Directors in their sole discretion. Upon the Effective Date of Termination, the
Company’s obligations under this Agreement shall immediately expire.


  (d) Notwithstanding the foregoing, the Company shall be obligated to pay to
the Executive the following:


    (1) Base Salary through the Effective Date of Termination;


    (2) An amount equal to the Executive’s unpaid targeted Annual Bonus award,
established for the fiscal year in which the Effective Date of Termination
occurs, multiplied by a fraction, the numerator of which is the number of
completed days in the then-existing fiscal year through the Effective Date of
Termination, and the denominator of which is three hundred sixty-five (365);


    (3) All outstanding long-term incentive awards shall be subject to the
treatment provided under the applicable long-term incentive plan of the Company;

 

9

--------------------------------------------------------------------------------



Back to Contents


    (4) Accrued but unused vacation pay through the Effective Date of
Termination; and


    (5) All other rights and benefits the Executive is vested in, pursuant to
other plans and programs of the Company.


  (e) The benefits described in Sections 7.2(d)(1) and (d)(4) shall be paid in
cash to the Executive in a single lump sum as soon as practicable following the
Effective Date of Termination, but in no event beyond thirty (30) days from such
date. All other payments due to the Executive upon termination of employment,
including those in Sections 7.2(d)(2) and (d)(3), shall be paid in accordance
with the terms of such applicable plans or program.


  (f) With the exception of the covenants contained in Articles 8, 9, 11, and 14
and Sections 7.2(e), 13.3, 13.5, and 13.7 herein (which shall survive such
termination), the Company and the Executive thereafter shall have no further
obligations under this Agreement.


7.3 Voluntary Termination by the Executive. The Executive may terminate this
Agreement at any time by giving Notice of Termination to the Board of Directors
of the Company, delivered at least fourteen (14) calendar days prior to the
Effective Date of Termination.


(a) The termination automatically shall become effective upon the expiration of
the fourteen (14) day notice period. Notwithstanding the foregoing, the Company
may waive the fourteen (14) day notice period; however, the Executive shall be
entitled to receive all elements of compensation described in Sections 5.1
through 5.6 for the fourteen (14) day notice period, subject to the eligibility
and participation requirements of any qualified retirement plan.


(b) Upon the Effective Date of Termination, following the expiration of the
fourteen (14) day notice period, the Company shall pay the Executive his full
Base Salary and accrued but unused vacation pay, at the rate then in effect,
through the Effective Date of Termination, plus all other benefits to which the
Executive has a vested right at that time (for this purpose, the Executive shall
not be paid any Annual Bonus with respect to the fiscal year in which voluntary
termination under this Section occurs).


(c) With the exception of the covenants contained in Articles 8, 9, 11, and 14
and Sections 13.3, 13.5, and 13.7 herein (which shall survive such termination),
the Company and the Executive thereafter shall have no further obligations under
this Agreement.

 

10

--------------------------------------------------------------------------------



Back to Contents




7.4 Involuntary Termination by the Company without Cause. At all times during
the Term, the Board may terminate the Executive’s employment for reasons other
than death, Disability, or for Cause, by providing to the Executive a Notice of
Termination, at least sixty (60) calendar days (ninety (90) calendar days when
termination is due to non-renewal of this Agreement by the Company pursuant to
Section 1.2) prior to the Effective Date of Termination; provided, however, that
such notice shall not preclude the Company from requiring Executive to leave the
Company immediately upon receipt of such notice.


(a) Such Notice of Termination shall be irrevocable absent express, mutual
consent of the parties.


(b) Upon the Effective Date of Termination (not a Qualifying Termination),
following the expiration of the sixty (60) day notice period (90 days in the
case of non-renewal), the Company shall pay and provide to the Executive:


    (1) An amount equal to the Service Multiple times the Executive’s annual
Base Salary established for the fiscal year in which the Effective Date of
Termination occurs;


    (2) An amount equal to the Service Multiple times the Executive’s targeted
Annual Bonus award established for the fiscal year in which the Effective Date
of Termination occurs; provided, however, that no payment shall be made under
this Section 7.4(b)(2) if the Effective Date of Termination is less than twelve
(12) months after the Effective Date of this Agreement;


    (3) A continuation of the welfare benefits of medical, dental and life
insurance coverage (or if continuation under the Company’s then current plans is
not allowed, then provision at the Company’s expense but subject to payment by
Executive of those payments which Executive would have been obligated to make
under the Company’s then current plan, of substantially similar welfare benefits
from one or more third party providers) after the Effective Date of Termination
for a number of months equal to the Service Multiple times twelve (12). These
benefits shall be provided to the Executive at the same coverage level as in
effect as of the Effective Date of Termination, and at the same premium cost to
the Executive which was paid by the Executive at the time such benefits were
provided. However, in the event the premium cost and/or level of coverage shall
change for all employees of the Company, or for management employees with
respect to supplemental benefits, the cost and/or coverage level, likewise,
shall change for the Executive in a corresponding manner. The continuation of
these welfare benefits shall be discontinued if prior to the expiration of the
period, the Executive has available substantially similar benefits at a
comparable cost to the Executive from a subsequent employer, as determined by
the Compensation Committee (or, in the event the Compensation Committee ceases
to exist, the Board);

 

11

--------------------------------------------------------------------------------



Back to Contents

 

    (4) All outstanding long-term incentive awards shall be subject to the
treatment provided under the applicable long-term incentive plan of the Company;


    (5) An amount equal to the Executive’s unpaid Base Salary and accrued but
unused vacation pay through the Effective Date of Termination; and


    (6) All other benefits to which the Executive has a vested right at the
time, according to the provisions of the governing plan or program.


(c) In the event that the Board terminates the Executive’s employment without
Cause on or after the date of the announcement of the transaction which leads to
a CIC, the Executive shall be entitled to the CIC Severance Benefits as provided
in Section 8.3 in lieu of the Severance Benefits outlined in this Section 7.4.


(d) Payment of all of the benefits described in Section 7.4(b)(1) shall be paid
in cash to the Executive in equal bi-weekly installments over a period of
consecutive months equal to the Service Multiple times twelve (12) and beginning
on the fifteenth day of the month following the month in which the Effective
Date of Termination occurs.


(e) Payment of all but forty thousand dollars ($40,000) of the benefits
described in Section 7.4(b)(2) shall be paid in cash to the Executive in a
single lump sum as soon as practicable following the Effective Date of
Termination, but in no event beyond thirty (30) days from such date. The forty
thousand dollars ($40,000) which was withheld shall be paid in cash to the
Executive in a single lump sum at the end of the twelve (12) month restrictive
period set forth in Sections 11.2 and 11.3 of this Agreement.


(f) Except as specifically provided in Section 7.4(e) and (f), all other
payments due to the Executive upon termination of employment shall be paid in
accordance with the terms of such applicable plans or programs.


(g) With the exception of the covenants contained in Articles 8, 9, 10, 11, 12
and 14 and Sections 7.4, 13.3, 13.5, and 13.7 (which shall survive such
termination), the Company and the Executive thereafter shall have no further
obligations under this Agreement.

 

12

--------------------------------------------------------------------------------



Back to Contents




7.5 Termination for Cause.  Nothing in this Agreement shall be construed to
prevent the Board from terminating the Executive’s employment under this
Agreement for Cause.


(a) To be effective, the Notice of Termination must set forth in reasonable
detail the facts and circumstances claimed to provide a basis for such
termination for Cause.


(b) In the event this Agreement is terminated by the Board for Cause, the
Company shall pay the Executive his Base Salary and accrued vacation pay through
the Effective Date of Termination, and the Executive shall immediately
thereafter forfeit all rights and benefits (other than vested benefits) he would
otherwise have been entitled to receive under this Agreement. The Company and
the Executive thereafter shall have no further obligations under this Agreement
with the exception of the covenants contained in Articles 9, 10, 11, and 14 and
Sections 13.3, 13.5, and 13.9 herein (which shall survive such termination).


7.6 Termination for Good Reason.  Except where Section 2.20(d) is applicable,
this Section 7.6 shall only become effective when at least twelve (12) months
have elapsed since the Effective Date of this Agreement. Prior to this Section
7.6 becoming effective, any notice of termination by Executive may only be given
pursuant to Section 7.3. The Executive shall have sixty (60) days from the date
he learns of action taken by the Company that allows the Executive to terminate
his employment for Good Reason to provide the Board with a Notice of
Termination.


(a) The Notice of Termination must set forth in reasonable detail the facts and
circumstances claimed to provide a basis for such Good Reason termination.


(b) The Company shall have thirty (30) days to cure such Company action
following receipt of the Notice of Termination.


(c) The Executive is required to continue his employment for the sixty (60) day
period following the date in which he provided the Notice of Termination to the
Board. The Company may waive the sixty (60) day notice period; however, the
Executive shall be entitled to receive all elements of compensation described in
Sections 5.1 through 5.6 for the sixty (60) day notice period, subject to the
eligibility and participation requirements of any qualified retirement plan.


(d) Upon a termination of the Executive’s employment for Good Reason during the
Term, and following the expiration of the sixty (60) day notice period, the
Company shall pay and provide to the Executive the following:

 

13

--------------------------------------------------------------------------------



Back to Contents




    (1) An amount equal to the Service Multiple times the Executive’s annual
Base Salary established for the fiscal year in which the Effective Date of
Termination occurs;


    (2) An amount equal to the Service Multiple times the Executive’s targeted
Annual Bonus award established for the fiscal year in which the Effective Date
of Termination occurs;


    (3) A continuation of the welfare benefits of medical, dental and life
insurance coverage (or if continuation under the Company’s then current plans is
not allowed, then provision at the Company’s expense but subject to payment by
Executive of those payments which Executive would have been obligated to make
under the Company’s then current plan, of substantially similar welfare benefits
from one or more third party providers) after the Effective Date of Termination
for a number of months equal to the Service Multiple times twelve (12). These
benefits shall be provided to the Executive at the same coverage level, as in
effect as of the Effective Date of Termination and at the same premium cost to
the Executive which was paid by the Executive at the time such benefits were
provided. However, in the event the premium cost and/or level of coverage shall
change for all employees of the Company, or for management employees with
respect to supplemental benefits, the cost and/or coverage level, likewise,
shall change for the Executive in a corresponding manner. The continuation of
these welfare benefits shall be discontinued prior to the end of the
one-and-one-half (1.5) year period in the event the Executive has available
substantially similar benefits at a comparable cost to the Executive from a
subsequent employer, as determined by the Compensation Committee (or, in the
event the Compensation Committee ceases to exist, the Board);


    (4) All outstanding long-term incentive awards shall be subject to the
treatment provided under the applicable long-term incentive plan of the Company;


    (5) An amount equal to the Executive’s unpaid Base Salary and accrued but
unused vacation pay through the Effective Date of Termination; and


    (6) All other benefits to which the Executive has a vested right at the
time, according to the provisions of the governing plan or program.


(e) In the event of termination of Executive’s employment for Good Reason on or
after the date of the announcement of the transaction which leads to the CIC and
up to twenty-four (24) months following the date of the CIC, the Executive shall
be entitled to the CIC Severance Benefits as provided in Section 8.3 in lieu of
the Severance Benefits outlined in this Section 7.6.

 

14

--------------------------------------------------------------------------------



Back to Contents




(f) The Executive’s right to terminate employment for Good Reason shall not be
affected by the Executive’s incapacity due to physical or mental illness unless
such incapacity is determined to constitute a Disability as provided herein.


(g) Payment of all but forty thousand dollars ($40,000) of the benefits
described in Section 7.6(d)(1) and payment of all of the benefits described in
Section 7.6(d)(2) shall be paid in cash to the Executive in a single lump sum as
soon as practicable following the Effective Date of Termination, but in no event
beyond thirty (30) days from such date. The forty thousand dollars ($40,000)
which was withheld shall be paid in cash to the Executive in a single lump sum
at the end of the twelve (12) month restrictive period set forth in Sections
11.2 and 11.3 of this Agreement.


(h) Except as specifically provided in Section 7.6(g), all other payments due to
the Executive upon termination of employment shall be paid in accordance with
the terms of such applicable plans or programs.


(i) Notwithstanding anything herein to the contrary, the Company’s payment
obligations under this Section 7.6 shall be offset by any amounts that the
Company is required to pay to the Executive under a national statutory severance
program applicable to such Executive.


(j) With the exceptions of the covenants contained in Articles 8, 9, 10, 11, 12
and 14 and Sections 7.6, 13.3, 13.5, and 13.7 (which shall survive such
termination) herein, the Company and the Executive thereafter shall have no
further obligations under this Agreement.

Article 8.     Change in Control

8.1 Employment Termination Following a Change in Control.  The Executive shall
be entitled to receive from the Company CIC Severance Benefits if a Notice of
Termination for a Qualifying Termination of the Executive has been delivered;
provided, that:


  (a) The Executive shall not be entitled to receive CIC Severance Benefits if
he is terminated for Cause (as provided in Section 7.5 herein), or if his
employment with the Company ends due to death, or Disability, or due to
voluntary termination of employment by the Executive without Good Reason.

 

15

--------------------------------------------------------------------------------



Back to Contents




  (b) CIC Severance Benefits shall be paid in lieu of all other benefits
provided to the Executive under the terms of this Agreement.


8.2 Qualifying Termination.  The occurrence of any one or more of the following
events on or after the date of the announcement of the transaction which leads
to the CIC and up to twenty-four (24) months following the date of the CIC shall
trigger the payment of CIC Severance Benefits to the Executive under this
Agreement:


  (a) An involuntary termination of the Executive’s employment by the Company
for reasons other than Cause, death, or Disability, as evidenced by a Notice of
Termination delivered by the Company to the Executive;


  (b) A voluntary termination by the Executive for Good Reason as evidenced by a
Notice of Termination delivered to the Company by the Executive;


  (c) Failure to renew this Agreement (if the Agreement would expire unless
renewed within such period), as evidenced by a Notice of Termination delivered
by the Company to the Executive; or


  (d) The Company or any Successor Company materially breaches any material
provision of this Agreement and does not cure such breach within thirty (30)
days of receiving a written notice from the Executive with such notice
explaining in reasonable detail the facts and circumstances claimed to provide a
basis for the Executive’s claim.


8.3 Severance Benefits Paid upon a Qualifying Termination.  In the event the
Executive becomes entitled to receive CIC Severance Benefits, the Company shall
pay to the Executive and provide him the following:


  (a) An amount equal to two (2)times the Executive’s annual Base Salary
established for the fiscal year in which the Effective Date of Termination
occurs;


  (b) An amount equal to two (2)times the Executive’s targeted Annual Bonus
award established for the fiscal year in which the Executive’s Effective Date of
Termination occurs;


  (c) An amount equal to the Executive’s unpaid Base Salary and accrued but
unused vacation pay through the Effective Date of Termination;


  (d) All outstanding long-term incentive awards shall be subject to the
treatment provided under the applicable long-term incentive plan of the Company;

 

16

--------------------------------------------------------------------------------



Back to Contents


  (e) A continuation of the welfare benefits of medical, dental and life
insurance coverage for two (2)full years after the Effective Date of Termination
(or if continuation under the Company’s then current plans is not allowed, then
provision at the Company’s expense but subject to payment by Executive of those
payments which Executive would have been obligated to make under the Company’s
then current plan, of substantially similar welfare benefits from one or more
third party providers).


    (1) These benefits shall be provided to the Executive at the same coverage
level, as in effect as of the Effective Date of Termination or, if greater, as
in effect sixty (60) days prior to the date of the Change in Control, and at the
same premium cost to the Executive which was paid by the Executive at the time
such benefits were provided.


    (2) In the event the premium cost and/or level of coverage shall change for
all employees of the Company, or for management employees with respect to
supplemental benefits, the cost and/or coverage level, likewise, shall change
for the Executive in a corresponding manner.


    (3) The continuation of these welfare benefits shall be discontinued prior
to the end of thetwo year period in the event the Executive has available
substantially similar benefits at a comparable cost to the Executive from a
subsequent employer, as determined by the Compensation Committee (or, in the
event the Compensation Committee ceases to exist, the Board).


8.4 Form and Timing of Severance Benefit. Payment of all of the benefits
described in Sections 8.3(a) through (c) shall be paid in cash to the Executive
in a single lump sum as soon as practicable following the Effective Date of
Termination, but in no event beyond thirty (30) days from such date. All other
payments due to the Executive upon termination of employment shall be paid in
accordance with the terms of such applicable plans or programs.


8.5 Excise Tax. In the event that a Change in Control occurs, and a
determination is made by the Company pursuant to Section 280G and 4999 of the
Code that a golden parachute excise tax is due, the benefits provided to the
Executive under this Agreement that are classified as “parachute payments” (as
such term is defined in Section 280G of the Code), shall be limited to the
amount just necessary to avoid the excise tax.


  (a) This limitation shall be applied if, and only if, such a limitation
results in a greater net (of excise tax) cash benefit to the Executive than he
would receive had the benefits not been capped and an excise tax been levied.

 

17

--------------------------------------------------------------------------------



Back to Contents

 

8.6 With the exceptions of the covenants contained in Articles 8, 9, 10, 11, 12
and 14 and Sections 13.3, 13.5, and 13.7 (which shall survive such termination)
herein, the Company and the Executive thereafter shall have no further
obligations under this Agreement.

Article 9.     Assignment

9.1 Assignment by Company.  This Agreement may and shall be assigned or
transferred to, and shall be binding upon and shall inure to the benefit of any
Successor Company, with Successor Company for purposes of this Agreement being
defined as a company that (i) acquires greater than fifty percent (50%) of the
assets of the Company or (ii) acquires greater than fifty percent (50%) of the
outstanding stock of the Company, or (iii) is the surviving entity in the event
of a CIC.


  (a) Any such Successor Company shall be deemed substituted for all purposes of
the “Company” under the terms of this Agreement.


  (b) Failure of the Company to obtain the agreement of any Successor Company to
be bound by the terms of this Agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement, and shall immediately entitle
the Executive to benefits from the Company in the same amount and on the same
terms as the Executive would be entitled to receive in the event of a
termination of employment for Good Reason as provided in Section 7.7 (failure
not related to a Change in Control) or Section 8.3 (if the failure of assignment
follows or is in connection with a Change in Control).


  (c) Except as herein provided, this Agreement may not otherwise be assigned by
the Company.


9.2 Assignment by Executive.  This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees.


  (a) If the Executive dies while any amount would still be payable to him
pursuant to this Agreement had he continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement, to the Executive’s Beneficiary.


  (b) If the Executive has not named a Beneficiary, then such amounts shall be
paid to the Executive’s devisee, legatee, or other designee, or if there is no
such designee, to the Executive’s estate.

18

--------------------------------------------------------------------------------



Back to Contents

Article 10.     Legal Fees and Notice

10.1 Payment of Legal Fees.  To the extent permitted by law, the Company shall
pay all legal fees, costs of litigation, prejudgment interest, and other
expenses incurred by Executive in contesting a termination, if Executive
prevails.


10.2 Notice.  Any notices, requests, demands, or other communications provided
by this Agreement shall be sufficient if in writing and if sent by registered or
certified mail to the Executive at the last address he has filed in writing with
the Company or, in the case of the Company, at its principal offices to the
attention of the Chief Executive Officer.

Article 11.     Confidentiality and Noncompetition

11.1 Disclosure of Information.  The Executive recognizes that he has access to
and knowledge of confidential and proprietary information of the Company that is
essential to the performance of his duties under this Agreement.


  (a) The Executive will not, during and for five (5) years after the term of
his employment by the Company, in whole or in part, disclose such information to
any person, firm, corporation, association, or other entity for any reason or
purpose whatsoever, nor shall he make use of any such information for his own
purposes, so long as such information has not otherwise been disclosed to the
public or is not otherwise in the public domain except as required by law or
pursuant to administrative or legal process.


11.2 Covenants Regarding Other Employees.  During the term of this Agreement,
and for a period of twelve (12) months following the Executive’s termination of
employment for any reason, the Executive agrees not to actively solicit any
employee of the Company to terminate his or her employment with the Company or
to interfere in a similar manner with the business of the Company.


11.3 Noncompete Following a Termination of Employment.  From the Effective Date
of this Agreement until six (6) months following the Executive’s Effective Date
of Termination for any reason, the Executive will not: (a) directly or
indirectly own any equity or proprietary interest in (except for ownership of
shares in a publicly traded company not exceeding three percent (3%) of any
class of outstanding securities), or be an employee, agent, director, advisor,
or consultant to or for any competitor of the Company, whether on his own behalf
or on behalf of any person; or (b) undertake any action to induce or cause any
customer or client to discontinue any part of its business with the Company.

 

19

--------------------------------------------------------------------------------



Back to Contents


11.4 Waiver of Covenants Upon a Change in Control.  Upon the occurrence of a
Change in Control, the Executive shall be released from each of the covenants
set forth in Section 11.2 and 11.3, if such Executive is terminated by the
Company without Cause or if the Executive terminates his employment with the
Company for Good Reason.

Article 12.     Outplacement Assistance

12.1 Following a termination of employment, other than for Cause, the Executive
shall be reimbursed by the Company for the costs of all outplacement services
obtained by the Executive within the one (1) year period after the Effective
Date of Termination; provided, however, that the total reimbursement shall be
limited to an amount equal to ten percent (10%) of the Executive’s Base Salary
as of the effective date of termination.

Article 13.     Miscellaneous

13.1 Entire Agreement.  With the exception of the Company’s Proprietary
Information and Inventions Agreement and the Offer Letter, previously executed
by Executive on June 10, 2002 (the terms of which are incorporated herein by
this reference), this Agreement supersedes any prior agreements, or
understandings, oral or written, between the parties hereto or between the
Executive and the Company, with respect to the subject matter hereof, and
constitutes the entire agreement of the parties with respect thereto.


13.2 Modification.  This Agreement shall not be varied, altered, modified,
canceled, changed, or in any way amended except by mutual agreement of the
parties in a written instrument executed by the parties hereto or their legal
representatives.


13.3 Severability.  In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect.


13.4 Counterparts.  This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.


13.5 Tax Withholding.  The Company may withhold from any benefits payable under
this Agreement all federal, state, city, or other taxes as may be required
pursuant to any law or governmental regulation or ruling.


13.6 Beneficiaries.  To the extent allowed by law, any payments or benefits
hereunder due to the Executive at the time of his death shall nonetheless be
paid or provided and the Executive may designate one or more persons or entities
as the primary and/or contingent beneficiaries of any amounts to be received
under this Agreement. Such designation must be in the form of a signed writing
acceptable to the Board or the Board’s designee. The Executive may make or
change such designation at any time.

 

20

--------------------------------------------------------------------------------



Back to Contents

 

13.7 Payment Obligation Absolute.  Absent actions deliberately or willfully
taken by the Executive to materially injure the Company, the Company’s
obligation to make the payments and the arrangement provided for herein shall be
absolute and unconditional, and shall not be affected by any circumstances,
including, without limitation, any offset, counterclaim, recoupment, defense, or
other right which the Company may have against the Executive or anyone else.


  (a) All amounts payable by the Company hereunder shall be paid without notice
or demand. Subject to the provisions set forth in Sections 7.4 and 7.6, and
Article 11, each and every payment made hereunder by the Company shall be final,
and the Company shall not seek to recover all or any part of such payment from
the Executive or from whomsoever may be entitled thereto, for any reasons
whatsoever.


  (b) With the exception of the Company’s willful material breach of its payment
obligations under Articles 7 and 8 of this Agreement (provided, however, that no
such breach shall be deemed to have occurred until the Executive has provided
the Board with written notice of such breach and a reasonable opportunity for
cure), the restrictive covenants contained in Article 11 are independent of any
other contractual obligations in this Agreement or otherwise owed by the Company
to the Executive. Except as provided in this paragraph, the existence of any
claim or cause of action by Executive against the Company, whether based on this
Agreement or otherwise, shall not create a defense to the enforcement by the
Company of any restrictive covenant contained herein.


  (c) The Executive shall not be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under any provision of
this Agreement, and the obtaining of any such other employment shall in no event
effect any reduction of the Company’s obligations to make the payments and
arrangements required to be made under this Agreement.

Article 14.     Governing Law

14.1 To the extent not preempted by federal law, the provisions of this
Agreement shall be construed and enforced in accordance with the laws of the
state of New Jersey.

21

--------------------------------------------------------------------------------



Back to Contents

 

IN WITNESS WHEREOF, the Company, through its duly authorized representative, and
the Executive have executed this Agreement as of the Effective Date.

Executive:

/s/ Robert Lamm          
Robert Lamm

Company:


Savient Pharmaceuticals, Inc.

By: /s/ Christopher Clement
Christopher Clement
Chief Executive Officer & President

22

--------------------------------------------------------------------------------